 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     JOHN E. ASHCRAFT,
11                                                         Case No.: 2:16-cv-02978-JAD-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                  [Docket No. 110]
     EXPERIAN INFORMATION SOLUTIONS,
14   INC.,
15          Defendant(s).
16        Pending before the Court is a motion to shorten time in relation to Plaintiff’s most-recently
17 filed motion to compel. Docket No. 110. The motion is hereby GRANTED as follows. Any
18 response to the motion shall be filed by November 5, 2018, and any reply shall be filed by
19 November 7, 2018. The Court will defer ruling on the previously-filed motion to compel for the
20 time-being. The dispositive motion deadline is hereby EXTENDED to December 14, 2018, and
21 the joint proposed pretrial order deadline is EXTENDED to January 14, 2019.
22        IT IS SO ORDERED.
23        Dated: October 29, 2018
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                   1
